Exhibit TSX: MAI NEWS RELEASE NASD-OTCBB: MNEAF MINERA ANDES ANNOUNCES THAT PRODUCTION HAS RESUMED AT THE SAN JOSÉ MINE TORONTO, ONTARIO –OCTOBER 2, 2009 - Minera Andes Inc. (the “Corporation” or “Minera Andes”) (TSX: MAI and US OTC: MNEAF)is pleased to announce today that it has been advised by Minera Santa Cruz ("MSC") thatthe San José Mine in Argentina is back in production. The San José Mine is operated by MSC, a joint venture between Hochschild Mining plc, and Minera Andes which has a 49% interest in the mine. Daily production at the San Jose mine has been running at a rate of approximately 32,600 silver equivalent ounces (of which the share attributable to Minera Andes is approximately 16,000 silver equivalent ounces). Minera Andes is a gold, silver and copper exploration company focused in Argentina. The Corporation holds three significant assets: 1. 49% interest in Minera Santa Cruz SA, the company that operates the San Jose Mine, one of the world's largest primary silver mines; 2. 100% earned-in interest in the Los Azules copper project; 3. A portfolio of exploration properties near and around its existing assets.
